George K. Cracraft, Chief Judge, dissenting. I respectfully dissent. I agree that the trial court commits error if it refuses to give a correct instruction on a lesser included offense where there is evidence furnishing a reasonable or rational basis on which the defendant might be found guilty of the lesser offense rather than the greater one. It is obvious from the facts in this case that the appellant’s motivation in pulling the gun on the occupants of the vehicle was to steal the money being taken to the bank, the vehicle, or both. A jury is not required to set aside its common knowledge but may consider the evidence presented in the light of its own observations, common sense, and experiences in everyday life. Rogers v. Stillman, 223 Ark. 779, 268 S.W.2d 614 (1954); AMCI 103. In reaching its verdict the jury can consider not only the evidence presented but all reasonable inferences flowing from it. Under the circumstances of this case there was more than a reasonable and rational basis for an inference that the pistol was loaded. In the absence of any evidence even suggesting that the pistol was not loaded I cannot perceive any rational basis for a finding that it was not. I would affirm. I am authorized to state that Glaze, J., joins in this dissent.